DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s prior art arguments with respect to Claims 1-3, 5-12 and 15-19 have been fully considered but they are not persuasive, further they are moot because of new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5-12 and 15-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, the limitation “the second metallic material is formed by displacing ions of the first metallic material with ions of the second metallic material is recited.  The specification does not disclose the displacement of ions of the first metallic material with ions of the second metallic material.  The specification fails to provide a written description that shows the inventor possessed the invention as recited in claim 
Regarding Claim 2, 3, 5-12 and 15-19, claims 2, 3, 5-12 and 15-19 are also rejected under 35 U.S.C. 112(a), for the reasons set forth above and since they depend directly or indirectly from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1-3, 8-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui, Japanese Patent JP4961445B2, in view of Moalemi et al., (hereinafter Moalemi), U.S. Patent Application Publication 2012/0327554.
Regarding Claim 1, Fukui teaches, a coil component (Fig. 4) comprising: 

a resin material and metallic particles made of a first metallic material (“an amorphous iron powder and a novolak type epoxy resin” [0015]), 
at least a portion of an outer layer of the magnetic body portion forming an electrically conductive layer ((not shown, Fig. 4) “replacement plating layer” [0018]) that includes 
a second metallic material (“thin copper plating film” [0018]) having a specific resistance lower than a specific resistance of the first metallic material, 
the electrically conductive layer being formed by displacing a first metal in the first metallic material with a second metal of the second metallic material (“the substitution reaction between the amorphous iron powder exposed on the surface of the molded product and the copper ions in the plating bath proceeds rapidly” [0018] teaches displacement plating), the magnetic body portion (2) includes a first end surface, a second end surface, and four side surfaces; 
a coil conductor (1) that is embedded in the magnetic body portion,
…; and 
a first outer electrode (4, Fig. 5) and a second outer electrode (4, Fig. 5) each of which is electrically connected to the coil conductor, wherein 
by “a novolak type epoxy resin” [0015], and 
the second metallic material is formed by displacing ions of the first metallic material with ions of the second metallic material (“the substitution reaction between the amorphous iron powder exposed on the surface of the molded product” [0018]) (“the substitution reaction” [0018] would necessarily include the displacement of irons since ions are included in the material of the “thin copper plating film” [0018]).  (Fukui: Figs. 1-5, machine translation, para. [0013], [0015], [0018], [0022]).
Fukui does not explicitly teach, wherein: 
a groove is formed in each of the four side surfaces of the magnetic body portion to surround the coil component and being electrically isolated from each other by the groove.
However, Moalemi teaches, a groove (groove formed by insulating material 192) is formed in each of the four side surfaces of the magnetic body portion to surround the coil component, and being electrically isolated from each other by the groove (192).  (Moalemi: Figs. 12a and 12b, [0041]).
(Moalemi: Figs. 12a and 12b, [0041]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Fukui in view of Moalemi further teaches, wherein each of the first outer electrode and the second outer electrode is a plating layer (Fukui: 4, Fig. 5) (Fukui: “an electroplating layer on the surface of the molded body 2 to complete the external electrode” [0022]).  (Fukui: Fig. 5, machine translation, para. [0022]).
Regarding Claim 3, the combination of Fukui in view of Moalemi further teaches, wherein, in each of the first electrically conductive layer and the second electrically conductive layer, a region (Fukui: 3) in which the first outer electrode and the second outer electrode are not present is coated with an insulating film (Fukui: “a novolak type epoxy resin” [0015]).  (Fukui: Fig. 4, machine translation, para. [0015]).
Regarding Claim 8, the combination of Fukui in view of Moalemi further teaches, wherein the first metallic material is iron or an iron alloy (Fukui: “an amorphous iron powder” [0015]).  (Fukui: Fig. 4, machine translation, para. [0015]).
Regarding Claim 9, the combination of Fukui in view of Moalemi further teaches, wherein the second metallic material is copper (Fukui: “thin copper plating film” [0018]).  (Fukui: Fig. 4, machine translation, para. [0018]).
Regarding Claim 10, the combination of Fukui in view of Moalemi further teaches, wherein the coil conductor is coated with an insulating material (Fukui: “a self-bonding flat wire” [0013] reasonably teaches coated with an insulating material).  (Fukui: Fig. 1, machine translation, para. [0013]).
Regarding Claim 11, the combination of Fukui in view of Moalemi further teaches, wherein metallic particles (Fukui: “an amorphous iron powder” [0015]) each of which is not coated with an insulating coating film (Fukui: 3) are present in or on surface portions of the magnetic body portion (Fukui: 2) on which the first outer electrode (Fukui: 4) and the second outer electrode (Fukui: 4) are present.  (Fukui: Figs. 4 and 5, machine translation, para. [0015]).
Regarding Claim 12, similarly as in claim 3, the combination of Fukui in view of Moalemi further teaches, wherein, in each of the first electrically conductive layer and the second electrically conductive layer, a region (Fukui: 3) in which the first outer electrode and the second outer electrode are not present is coated with an insulating film (Fukui: “a novolak type epoxy resin” [0015]).  (Fukui: Fig. 4, machine translation, para. [0015]).
Regarding Claim 17, the combination of Fukui in view of Moalemi further teaches, wherein the first metallic material is iron or an iron alloy (Fukui: “an amorphous iron powder” [0015]).  (Fukui: Fig. 4, machine translation, para. [0015]).
Regarding Claim 18, the combination of Fukui in view of Moalemi further teaches, wherein the second metallic material is copper (Fukui: “thin copper plating film” [0018]).  (Fukui: Fig. 4, machine translation, para. [0018]).
Regarding Claim 19, the combination of Fukui in view of Moalemi further teaches, wherein the coil conductor is coated with an insulating material (Fukui: “a self-bonding flat wire” [0013] reasonably teaches coated with an insulating material).  (Fukui: Fig. 1, machine translation, para. [0013]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fukui in view of Moalemi, as applied to claim 1, in view of Saito, U.S. Patent Application Publication 2013/0222106.
Regarding Claim 5, the combination of Fukui in view of Moalemi is silent on the groove depth.
The combination of Fukui in view of Moalemi does not explicitly teach, wherein the groove has a depth of about 200 um or less.
However, Saito teaches, wherein the groove (11) has a depth of about 200 um or less (“30 um” [0046]).  (Saito: Figs. 1-6, [0046]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the body of the combination of Fukui in view of Moalemi to include the groove depth of Saito, the motivation being that “the creepage distance between the first electrode 5 and the second electrode 7 in the second direction is set to be larger than the clearance [there]between” [0046].  (Saito: Figs. 1-6, [0046]).  Therefore, the limitations of Claim 5 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui in view of Moalemi, as applied to claims 1 and 2, respectively, in view of Kotani, U.S. Patent Application Publication 2014/0286814.
Regarding Claim 6, the combination of Fukui in view of Moalemi further teaches, “an amorphous iron powder” [0015], and is silent on the diameter.  (Fukui: Figs. 1-5, machine translation, para. [0015]).
The combination of Fukui in view of Moalemi does not explicitly teach, wherein the metallic particles have an average particle diameter of 200 um or less.
However, Kotani teaches, wherein the metallic particles have an average particle diameter of about 200 um or less (“5 um to 30 um” [0042]).  (Kotani: Figs. 1, [0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the iron powder of the combination of Fukui in view of Moalemi to include the average particle diameter of 5 um to 30 um of Kotani, the motivation being “to secure high filling rate in the compression-molded powder magnetic core” [0042].  (Kotani: Figs. 1, [0042]).  Therefore, the limitations of Claim 6 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 7, the combination of Fukui in view of Moalemi and further in view of Kotani further teaches, “an amorphous iron powder” [0015], and is silent on the diameter.  (Fukui: Figs. 1-5, machine translation, para. [0015]).
The combination of Fukui in view of Moalemi and further in view of Kotani does not explicitly teach, wherein the metallic particles include particles coated with insulating 
However, Kotani teaches, wherein the metallic particles include particles coated with insulating coating films having an average thickness of less than about 40 nm and particles coated with insulating coating films having an average thickness of about 40 nm or more (“not less than 10 nm and not greater than 50 nm” [0029]).  (Kotani: Figs. 1, [0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the iron powder of the combination of Fukui in view of Moalemi to include the coating thickness of “not less than 10 nm and not greater than 50 nm” of Kotani, the motivation being to “improve withstand voltage, and…suppress reduction of magnetic permeability” [0029].  (Kotani: Figs. 1, [0029]).  Therefore, the limitations of Claim 7 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 15, similarly as in claim 6, the combination of Fukui in view of Moalemi and further in view of Kotani further teaches, wherein the metallic particles have an average particle diameter of about 200 um or less (Kotani: “5 um to 30 um” [0042]), the motivation being “to secure high filling rate in the compression-molded powder magnetic core” [0042].  (Kotani: Figs. 1, [0042]).
Regarding Claim 16, similarly as in claim 7, the combination of Fukui in view of Moalemi and further in view of Kotani further teaches, wherein the metallic particles include particles coated with insulating coating films having an average thickness of less than about 40 nm and particles coated with insulating coating films having an average (Kotani: Figs. 1, [0029]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MALCOLM BARNES/
Examiner, Art Unit 2837
9/02/2021

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837